EXHIBIT 10.1

DEFERRED STOCK AWARD AGREEMENT

UNDER THE HARVARD BIOSCIENCE, INC. THIRD AMENDED AND RESTATED 2000

STOCK OPTION AND INCENTIVE PLAN, AS AMENDED

 

          Name of Grantee:         





          Grant Date:         

Pursuant to the Harvard Bioscience, Inc. Third Amended and Restated 2000 Stock
Option and Incentive Plan, as amended through the date hereof (the “Plan”),
Harvard Bioscience, Inc. (the “Company”) hereby grants a number of Restricted
Stock Units (“RSUs”) to be determined in accordance herewith to the Grantee
named above (the “Award”), subject to the terms of the Plan and this Deferred
Stock Award Agreement (the “Agreement”). The Award represents a promise to pay
to the Grantee certain shares of Common Stock, par value $0.01 per share (the
“Stock”) of the Company in an amount determined based on the attainment of
performance goals related to total shareholder return (“TSR”) and continued
employment, subject to the restrictions and conditions set forth herein and in
the Plan.

1.    Grant and Restrictions.

(a)    Grant. The Company hereby awards to the Grantee a target award of
________________ RSUs (hereinafter, as adjusted in accordance with Section 7,
the “Target Award”), subject to the vesting and other conditions set forth
herein and in the Plan, with the final amount of the Award to be the Final RSUs
as determined in accordance with Section 2 below.

(b) No Voting Rights and Dividends. Until such time as the RSUs are paid to the
Grantee in shares of Stock, the Grantee shall have no voting rights and no
rights to any dividends or other distributions with respect to the RSUs.

(c)    Restrictions on Transfer. The RSUs granted pursuant to this Agreement may
not be sold, assigned, transferred, pledged or otherwise encumbered or disposed
of prior to vesting.

2.    Vesting of Restricted Stock Units.

(a)    General Vesting Terms. Except as set forth in Paragraphs 2(b) and 2(c)
below, the Grantee shall vest in a number of RSUs (the “Final RSUs”) based on
the attainment of the TSR performance goals described on Schedule A as of the
end of the Performance Period (as defined below), provided that the Grantee
remains employed by the Company or any Subsidiaries through __________________
(the “Vesting Date”). The Performance Period is the period beginning on
__________________ and ending on __________________ (the “Performance Period”).
Your Final RSUs will be determined by multiplying the Target Award by the
percentage (from zero to _____%) (the “Performance Factor”) which is based on
the Company’s Total Shareholder Return during the Performance Period compared to
the companies in the __________________, determined according to Schedule A of
this Agreement. Except as specifically provided below in this Section 2, no RSUs
will vest for any reason prior to the Vesting Date. Except as provided in
Paragraphs 2(b) and 2(c) below, if the TSR performance goals are not attained at
the end of the Performance Period, the RSUs will be immediately forfeited. Upon
vesting in accordance herewith or Paragraph 2(c), the restrictions and
conditions in Paragraph 1 of this Agreement with respect to such RSU shall lapse
and such RSU shall become payable to the Grantee in shares of Stock on the
relevant vesting date in the amount of the vested RSUs in accordance with
Schedule A. Any fractional RSU resulting from the vesting of the RSUs in
accordance with this Agreement shall be rounded down to the nearest whole
number.

(b)    Except as noted in Paragraph 2(c) below, and notwithstanding any
provision of any other agreement or arrangement between the Grantee and the
Company that provides accelerated vesting of RSUs or all equity awards in
general in the event of certain types of termination, the Grantee’s rights to
all RSUs granted herein and not yet vested in accordance with the provisions of
Paragraphs 2(a) or 2(c), and Schedule A, shall automatically terminate upon the
Grantee’s termination of employment, voluntarily or involuntarily, with the
Company and its Subsidiaries for any reason (including death).



 

 



(c) Notwithstanding anything to the contrary in this Agreement, if a Change of
Control occurs during the Performance Period, the date of such Change of Control
shall be deemed the Vesting Date, and the Performance Factor will be calculated
as if the date of the Change of Control is the last day of the Performance
Period. In such event, your Final RSUs will be determined by multiplying the
Target Award by the calculated Performance Factor.

3.    Receipt of Stock Upon Vesting. Upon the vesting of the RSUs as provided in
Paragraph 2, the Grantee shall receive one share of Stock for each RSU vested.
Shares of Stock acquired pursuant to this Award shall be issued and delivered to
the Grantee either in actual stock certificates or by electronic book entry,
subject to tax withholding as provided in Paragraph 6 below.

4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

5.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

6.    Tax Withholding. Unless the Grantee elects to satisfy the tax withholding
obligation in a timely manner by making the payments or related arrangements in
accordance with Section 14(a) of the Plan (including, without limitation,
payments made from such Grantee’s compensation or other cash payments otherwise
due him or her from the Company or by paying the Company directly by a separate
check), the tax withholding obligation shall be satisfied by the Company
withholding, from shares of Stock to be issued to the Grantee hereunder, such
number of the Grantee’s shares having an aggregate fair market value equal to
the required minimum amount of the tax withholding then due with respect to such
Grantee.

7.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.

8. Certain Corporate Changes. If any change is made to the Common Stock (whether
by reason of merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, combination of shares, or exchange of shares or any other
change in capital structure made without receipt of consideration), then unless
such event or change results in the termination of all the RSUs granted under
this Agreement, the Administrator shall adjust, as provided in the Plan, the
number and class of shares underlying the RSUs held by the Grantee, the maximum
number of shares for which the RSUs may vest, and the share price or class of
Common Stock for purposes of the TSR performance goals, as appropriate, to
reflect the effect of such event or change in the Company’s capital structure in
such a way as to preserve the value of the RSUs. Any adjustment that occurs
under the terms of this Section 9 or the Plan will not change the timing or form
of payment with respect to any RSUs except in accordance with section 409A of
the Code.

9.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

    HARVARD BIOSCIENCE, INC.           By:         Name:       Title:      



 



 

 





The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

          Dated:                 Grantee’s Signature               Grantee’s
name and address:                                    

 

 

 

 

 









 

 

Schedule A

Determination of Performance Factor

 

The Performance Factor shall be determined according to the following table:

 

Relative TSR Percentile Rank* Performance Factor** __th percentile or lower 0%
__th percentile __% __th to __h percentile __%, plus for each __ percentile
above __th percentile, an additional __% __th percentile __% __st to __th
percentile __%, plus for each __ percentile above __th percentile, an additional
__% __th percentile or higher __% Examples:  If the Company’s Relative TSR
Percentile Rank falls into the __rd percentile (i.e., __percentiles above the
__th percentile), the Performance Factor will be __% (calculated by multiplying
__ by __% and adding it to __%).   If the Company’s Relative TSR Percentile Rank
falls into the __th percentile (i.e., __percentiles above the __th percentile),
the Performance Factor will be __% (calculated by multiplying __by __% and
adding it to __%), provided that if the Total Shareholder Return for the Company
is negative, the Performance Factor in such instance would be __%. 

 

 

*Total Shareholder Return for the Company shall be based on the percentage
increase/decrease from the Initial Price to the Final Price, and shall reflect
the reinvestment of dividends paid (if any) to shareholders of Common Stock
during the Measurement Period.

** If the Total Shareholder Return is negative for the Performance Period, the
Performance Factor is subject to a cap of __%.

 

For purposes of the foregoing calculation:

 

1.    “Total Shareholder Return” mean the quotient (expressed as a percentage)
obtained by dividing (i)(A) the Final Price, plus (B) the aggregate amount of
dividends paid in respect of a share of Common Stock during the Measurement
Period (assuming reinvestment of the dividends), minus (C) the Initial Price, by
(ii) the Initial Price.

 

2.    “Initial Price” means the average closing price of Common Stock over the
twenty trading day period ending on the trading day immediately preceding the
first day of the Performance Period.

 

3.    “Final Price” means the average closing price of Common Stock over the
twenty trading day period ending on the last day of the Measurement Period.

 

4.    "Measurement Period" means the Performance Period; provided that in the
event of a Change of Control, Total Shareholder Return shall be calculated
through the date of the Change of Control as provided in the Agreement.

 

5.     “Relative TSR Percentile Rank” means the percentile within the
__________________ (as defined below) that the Company’s Total Shareholder
Return would have for the Measurement Period.

 



 

 

6. If the Company’s Relative TSR Percentile Rank falls between the measuring
points, the Company’s Relative TSR Percentile Rank will be rounded to the
nearest whole percentage point. With respect to the __________________, such
Initial Price and Final Price shall be determined on a component basis (assuming
dividend reinvestment) during the applicable twenty (20) trading day periods
using an open approach).

 

7. The companies included in the __________________ for purposes of the Relative
TSR Percentile Rank calculation (the “__________________ Constituent Companies”)
will be determined on the first day of the Measurement Period and will be
changed only in accordance with the following and no company shall be added
during the Measurement Period for purposes of the Relative TSR Percentile Rank
calculation. The __________________ Constituent Companies for purposes of the
Relative TSR Percentile Rank calculation will be subject to change as follows:

 

(i) In the event of a merger, acquisition or business combination transaction of
a company in the __________________Constituent Companies in which the company in
the __________________Constituent Companies is the surviving entity and remains
publicly traded, the surviving entity shall remain a company in the
__________________Constituent Companies. Any entity involved in the transaction
that is not the surviving company shall no longer be a company in the
__________________Constituent Companies.

 

(ii) In the event of a merger, acquisition or business combination transaction
of a company in the __________________Constituent Companies, a “going private”
transaction or other event involving a company in the
__________________Constituent Companies or the liquidation of a company in the
__________________Constituent Companies, in each case where the company in the
__________________Constituent Companies is not the surviving entity or is no
longer publicly traded, the company shall no longer be a company in the
__________________Constituent Companies.

 

(iii) Notwithstanding the foregoing, in the event of a bankruptcy of a company
in the __________________Constituent Companies where the company in the
__________________ Constituent Companies is not publicly traded at the end of
the Measurement Period, such company shall remain a company in the
__________________Constituent Companies but shall be deemed to have a Total
Shareholder Return of negative __% (-__%).

 

 

